                                                                               Entered on Docket
                                                                               February 08, 2019
                                                                               EDWARD J. EMMONS, CLERK
                                                                               U.S. BANKRUPTCY COURT
                                                                               NORTHERN DISTRICT OF CALIFORNIA


                                1   WEIL, GOTSHAL & MANGES LLP
                                    Stephen Karotkin (pro hac vice)
                                2   (stephen.karotkin@weil.com)
                                    Jessica Liou (pro hac vice)     Signed and Filed: February 8, 2019
                                3   (jessica.liou@weil.com)
                                    Matthew Goren (pro hac vice)
                                4   (matthew.goren@weil.com)
                                    New York, NY 10153-0119
                                5   Tel: (212) 310-8000             ________________________________________
                                                                    DENNIS MONTALI
                                    Fax: (212) 310-8007             U.S. Bankruptcy Judge
                                6

                                7    KELLER & BENVENUTTI LLP
                                     Tobias S. Keller (#151445)
                                8    (tkeller@kellerbenvenutti.com)
                                     Jane Kim (#298192)
                                9    (jkim@kellerbenvenutti.com)
                                     650 California Street, Suite 1900
                               10    San Francisco, CA 94108
                                     Tel: (415) 496-6723
                               11    Fax: (415) 636-9251
                               12    Proposed Attorneys for Debtors
                                     and Debtors in Possession
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                               14
      767 Fifth Avenue




                                                              UNITED STATES BANKRUPTCY COURT
                               15
                                                              NORTHERN DISTRICT OF CALIFORNIA
                               16
                                                                      SAN FRANCISCO DIVISION
                               17

                               18
                                    In re:                                              Case No. 19-30088 (DM)
                               19
                                    PG&E CORPORATION,                                   Chapter 11
                               20
                                              - and -
                               21                                                       (Lead Case)
                                    PACIFIC GAS AND ELECTRIC
                               22   COMPANY,                                            (Jointly Administered)

                               23                                Debtors.               ORDER PURSUANT TO B.L.R. 9006-1
                                                                                        SHORTENING TIME FOR HEARING ON
                               24    Affects PG&E Corporation
                                     Affects Pacific Gas and Electric Company          MOTION CONFIRMING INTERIM
                               25   Affects both Debtors                              ORDER PURSUANT TO 11 U.S.C.
                                                                                        §§ 105(a), 363(b), AND 507 AND FED. R.
                               26   * All papers shall be filed in the lead case,       BANKR. P. 6003 AND 6004
                                    No. 19-30088 (DM)                                   AUTHORIZING DEBTORS TO (I) PAY
                               27                                                       PREPETITION WAGES, SALARIES,
                                                                                        WITHHOLDING OBLIGATIONS AND
                               28


                             Case: 19-30088     Doc# 394       Filed: 02/08/19      Entered: 02/08/19 17:25:20   Page 1 of 3
                                                                                       OTHER COMPENSATION AND
                                1
                                                                                       BENEFITS; (II) MAINTAIN EMPLOYEE
                                2                                                      WAGE AND BENEFITS PROGRAMS;
                                                                                       AND (III) PAY RELATED
                                3                                                      ADMINISTRATIVE OBLIGATIONS
                                4                                                      [No Hearing Requested]
                                5

                                6          Upon the Ex Parte Application, dated February 8, 2019 (the “Application”), of PG&E
                                7   Corporation (“PG&E Corp.”) and Pacific Gas and Electric Company (the “Utility”), as debtors
                                8   and debtors in possession (collectively, “PG&E” or the “Debtors”) in the above-captioned chapter
                                9   11 cases (the “Chapter 11 Cases”), pursuant to Rule 9006-1 of the Bankruptcy Local Rules for
                               10   the United States Bankruptcy Court for the Northern District of California (the “Bankruptcy
                               11   Local Rules”), seeking an order shortening time for a hearing on the Debtors’ Motion (the
                               12   “Motion”) for an order confirming the interim relief approved in the Court’s Order, dated January
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                    31, 2019 [Dkt No. 210] (the “Interim Employee Wage Order”), with respect to the Motion of
      767 Fifth Avenue




                               14   Debtors Pursuant to 11 U.S.C. §§ 105(a), 363(b), and 507 and Fed. R. Bankr. P. 6003 and 6004
                               15   for Interim and Final Authority to (I) Pay Prepetition Wages, Salaries, and other Compensation
                               16   and Benefits; (II) Maintain Employee Benefit Programs; and (III) Pay Related Administrative
                               17   Obligations filed on January 29, 2019 [Dkt No. 8] (the “Employee Wage Motion”), ; and this
                               18   Court having jurisdiction to consider the Application and the relief requested therein pursuant to
                               19   28 U.S.C. §§ 157 and 1334, Order Referring Bankruptcy Cases and Proceedings to Bankruptcy
                               20   Judges, General Order 24 (N.D. Cal.), and Bankruptcy Local Rule 5011-1(a); and consideration
                               21   of the Application and the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b);
                               22   and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court
                               23   having determined that the legal and factual bases set forth in the Application establish just cause
                               24   for the relief granted herein; and it appearing that the relief requested in the Application is
                               25   necessary to avoid immediate and irreparable harm to the Debtors and their estates as contemplated
                               26   by Bankruptcy Rule 6003, and is in the best interests of the Debtors, their estates, creditors,
                               27   shareholders, and all parties in interest; and upon all of the proceedings had before this Court and
                               28   after due deliberation and sufficient cause appearing therefor,

                             Case: 19-30088     Doc# 394      Filed: 02/08/19     Entered: 02/08/19 17:25:20        Page 2 of 3
                                1          IT IS HEREBY ORDERED THAT:
                                2          1.      The Application is granted.
                                3          2.      A hearing on the Motion will be held on February 13, 2019 at 1:00 p.m.
                                4   (Prevailing Pacific Time).
                                5          3.      Any response or opposition to the Motion may be presented orally at the hearing.
                                6

                                7          4.     The Debtors shall serve a notice of the hearing on the Motion on the parties listed

                                8   in the Application.

                                9          5.     This Court shall retain jurisdiction to hear and determine all matters arising from

                               10 or related to the implementation, interpretation, or enforcement of this Order.

                               11
                                                                        ** END OF ORDER **
                               12
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119
      767 Fifth Avenue




                               14

                               15

                               16

                               17

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28


                             Case: 19-30088     Doc# 394     Filed: 02/08/19     Entered: 02/08/19 17:25:20         Page 3 of 3
